This is an original application for a writ of mandamus, filed in the Supreme Court of the territory of Oklahoma, on which, on May 23, 1907, an alternative writ of mandamus was signed and issued by Justice Hainer, directed to the defendants, and commanding them to issue a call for an election to be held in the town of Jennings, Oklahoma, for the election of town officers, not later than July 1, 1907, giving twenty days notice of the date and places of such election, and that the defendant, Frank Adams, as town clerk of the said town, file all petitions or certificates of nominations presented to him not less than fifteen days before the holding of the said election, and that the other defendants, as trustees of the said town, provide suitable places for holding such election and print, or cause to be printed, ballots containing names of all candidates so nominated, or to appear before the Supreme Court and show cause why they had not done so, on or before the 3rd day of June, 1907. June 4, 1907, a return was made to the said writ, showing cause why the defendants should not be required to comply with the requirements thereof, and on the same day the case was set for argument on June 13, 1907. June 14, 1907, the case was argued and submitted, but no opinion *Page 774 
appears to have been prepared and filed. It is manifest from the character of the action that the time has expired when any judgment which we could render would afford any actual relief, and, as has been frequently held, this court will not decide abstract or hypothetical cases disconnected from the granting of actual relief or from the determination of which no practical relief can follow. Harman v. Burt, 20 Okla. 509;Parker et al. v. Territory ex rel., id. 851; Braun v.Stillwater Advance Printing   Publishing Co., 22 Okla. 620;Bachman et al. v. Thompson, id., 621; Conly v. Overholser etal., id. 623.
The cause is, accordingly, dismissed.
All the Justices concur.